DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindblad (U.S. Patent No. 8,747,281) in view of Glockle (U.S. Patent No. 4,402,138).
Regarding claim 1, Lindblad teaches a handheld work apparatus (2) comprising:
a work tool (3, 4) (Figure 1); 
a belt drive, a drive motor configured to drive said work tool via said belt drive (Col. 2, Lines 14-28); 
a brake unit configured to act on said belt drive (Col. 5, Lines 5-37); a holding arrangement (23); said brake unit having a braking position and a released position and said holding arrangement being configured to hold said brake unit in said released position (Col. 5, Lines 42-65); and, said holding arrangement including a magnet (Col. 11, Lines 10-31).
Lindbald does not provide the magnet as an electromagnet.
Glockle teaches it is known in the art of handheld cutting tools to incorporate a holding arrangement including an electromagnet (34) and a power source to supply current to said electromagnet during operation of said work apparatus (Col. 3, Lines 49-57 and Col. 6, Lines 3-30 and Col. 10, Lines 1-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Lindblad to incorporate the teachings of Glockle to provide the electromagnet with a power source. In doing so, it allows for the braking device to be applied as needed during use.
Regarding claim 2, Lindblad does not provide a power source to supply current to said electromagnet during operation of said work apparatus.
Glockle teaches it is known in the art of handheld cutting tools to incorporate  a holding arrangement including an electromagnet (34) and a power source to supply current to said electromagnet during operation of said work apparatus (Col. 3, Lines 49-57 and Col. 6, Lines 3-30 and Col. 10, Lines 1-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Lindblad to incorporate the teachings of Glockle to provide the electromagnet with a power source. In doing so, it allows for the braking device to be applied as needed during use.
	
Regarding claim 3, the modified device of Lindblad provides wherein said drive motor is a combustion engine (3)( Glockle Figure 1) having a crankshaft; and, said power source is operatively connected to said crankshaft so as to generate said current in response to the rotation thereof (Glockle Col. 6, Lines 3-30).
Regarding claim 4, the modified device of Lindblad provides an additional power source (40) to supply current to said electromagnet (Glockle Col. 6, Lines 3-30).
Regarding claim 5, the modified device of Lindblad provides wherein said additional power source includes a battery (Glockle Col. 3, Lines 51-57).
Regarding claim 6, the modified device of Lindblad provides wherein said brake unit is shifted into said braking position when said current of said electromagnet is no longer adequate to hold said brake unit in said released position (Glockle Col. 10, Lines 1-8).
Regarding claim 8, the modified device of Lindblad provides wherein: said brake unit includes a holding plate (24, 25) for coacting with said electromagnet to hold said brake unit in said released position (Lindblad Col. 5, Lines 42-67); said combustion engine has a first threshold rotational speed whereat the current supplied to said electromagnet is no longer sufficient to hold said holding plate and, said combustion engine has a second threshold rotational speed lower than said first threshold rotational speed whereat said brake unit is shifted into said braking position when the current to energize the electromagnet which is generated because of the rotation of the crankshaft is not stored in said additional power source (Lindblad Col. 5, Lines 34-67 and Col. 6, Lines.17—48)
Regarding claim 9, the modified device of Lindblad further comprising a battery for supplying current to said electromagnet from time to time (Glockle Col. 3, Lines 51-57).
Regarding claim 10, Lindblad teaches wherein said brake unit includes a trigger spring (18) pretensioned in a direction toward said braking position (Figure 2; Col. 5, Lines 42-48).
Regarding claim 14, Lindblad teaches an actuating element (14) configured to shift said brake unit out of said braking position into said released position (Figures 1-3; Col. 5, Lines 53-67).
Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindblad (U.S. Patent No. 8,747,281) in view of Glockle (U.S. Patent No. 4,402,138) as applied to claim 1 above, and further in view of Peot (U.S. Patent No. 5,856,715).
Regarding claim 11, Lindblad provides the transmission assembly may include belts, but does not provide the specifics of the transmission assembly.
Regarding claims 11 and 12, Linblad does not provide wherein said belt drive comprises a first belt pulley; a second belt pulley; a third belt pulley and a fourth belt pulley; a first drive belt guided over said first belt pulley and said third belt pulley; said third belt pulley being fixedly connected to said fourth belt pulley so as to rotate therewith; and, a second drive belt guided over said fourth belt pulley; or wherein said first belt pulley is driven by said drive motor.
Peot teaches a handheld work apparatus (220) comprising a work tool (228) and a first belt pulley (274) a second belt pulley (280) a third belt pulley (272) and a fourth belt pulley (282)(Figures 13 and 14); a first drive belt (276) guided over said first belt pulley (274) and said third belt pulley, said third belt pulley being fixedly connected to said fourth belt pulley so as to rotate therewith; and a second drive belt (284) guided over said fourth belt pulley (figures 13 and 14);  wherein said first belt pulley is driven by said drive motor (Col. 7, Lines 26-45 and Figure 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Linblad to incorporate the teachings of Peot to provide a variable drive belt system. With multiple pulleys and belts In doing so, it allows for drive variation.
Regarding claim 13, the modified device of Lindblad provides, wherein said brake unit includes a brake drum and a brake band which acts on said brake drum (Lindblad Col. 1, Lines 41-47); and, said brake drum is fixedly connected to said first belt pulley so as to rotate therewith (Lindblad Col. 2, Lines 14-28; Examiner notes the belt system to work in combination with the brake assembly).
Regarding claim 17 the modified device of Linblad provides the belt speeds may be adjusted (Peot Col. 6, Lines 53-64) but does not provide wherein the rotational speed of said second belt pulley is at most 60% of the rotational speed of said first belt pulley.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Linblad to incorporate the teachings of Peot to provide variable belt speeds. In doing so, it allows for the overall desired belt speed to be utilized during use of the tool.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindblad (U.S. Patent No. 8,747,281) in view of Glockle (U.S. Patent No. 4,402,138) in view of Willgert (U.S. Patent No. 2015/0360305).
Regarding claim 15, Lindblad teaches a handheld work apparatus (2) comprising:
a work tool (3, 4) (Figure 1); 
a belt drive, a drive motor configured to drive said work tool via said belt drive (Col. 2, Lines 14-28); 
a brake unit configured to act on said belt drive (Col. 5, Lines 5-37); a holding arrangement (23); said brake unit having a braking position and a released position and said holding arrangement being configured to hold said brake unit in said released position (Col. 5, Lines 42-65); and, said holding arrangement including a magnet (Col. 11, Lines 10-31).
Lindbald does not provide the magnet as an electromagnet.
Glockle teaches it is known in the art of handheld cutting tools to incorporate  a holding arrangement including an electromagnet (34) and a power source to supply current to said electromagnet during operation of said work apparatus (Col. 3, Lines 49-57 and Col. 6, Lines 3-30 and Col. 10, Lines 1-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Lindblad to incorporate the teachings of Glockle to provide the electromagnet with a power source. In doing so, it allows for the braking device to be applied as needed during use.

Regarding claim 15, Lindblad in view of Glockle does not provide a sensor for detecting at least one triggering criterium; and, a control unit operatively connected to said sensor and configured to cause a release of said holding arrangement in response to a presence of said triggering criterium.
Willgert teaches it is known in the art of handheld cutting tools to incorporate a sensor (240) for detecting at least one triggering criterium and, a control unit (212) operatively connected to said sensor and configured to cause a release of said holding arrangement in response to a presence of said triggering criterium (Paragraphs 0018 and 0022-0023).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Lindblad to incorporate the teachings of Willgert to provide a sensor to detect an event to stop movement of the device. Doing so provides an overall automatic safer stopping mechanism
Regarding claim 16, the modified device of Lindblad  provideswherein said sensor is a rotational speed sensor; said rotational speed sensor detects the angular velocity of a movement of said work apparatus and said triggers criterion is a pregiven angular velocity (Willgert Paragraphs 0022, 0025, 0029 and 0030) .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lindblad (U.S. Patent No. 8,747,281) in view of Glockle (U.S. Patent No. 4,402,138) as applied to claim 1 above, and further in view of Taomo (U.S. Patent No. 5,855,067).
Regarding claim 18, the modified device of Lindblad does not provide wherein said work apparatus is a cut-off machine and said work tool is a cut-off wheel.
Taomo teaches it is known in the art of handheld cutting tools to incorporate a modular cutting system (1) using a cutting disk (40) or chainsaw (50) (Figures 1-4; Col. 2, Lines 31-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Lindblad to incorporate the teachings of Taomo to provide the cutting tool as modular including a cutting disk or chainsaw. In doing so it allows for variable cutting tools to cut a variety of materials as desired by the user. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lindblad (U.S. Patent No. 8,747,281) in view of Glockle (U.S. Patent No. 4,402,138) in view of Taomo (U.S. Patent No. 5,855,067) as applied to claims 1 and 18 above, and further in view of Peot (U.S. Patent No. 5,856,715).
Regarding claim 19, the modified device of Lindblad does not provide wherein the rotational speed of said cut-off wheel is at least 4,000 rpm.
Peot teaches it is known in the art of handheld disk cutters to incorporate wherein the rotational speed of said cut-off wheel is at least 4,000 rpm (Col. 4, Lines 47-58).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Lindblad to incorporate the teachings of Peot to provide the cutting disk with at least 4000 rpm. In doing so, it allows for a variety of materials to be cut at the appropriate and desired cutting speed.

Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the handheld work apparatus of claim 7 including said power source being operatively connected to said crankshaft so as to generate said current in response to the rotation thereof; an additional power source to supply current to said electromagnet; wherein said work apparatus has a first threshold rotational speed of said combustion engine whereat said brake unit is shifted into said braking position when the rotational speed of said engine drops below said first threshold rotational speed absent said additional power source; and, said additional power source is configured to provide a second threshold rotational speed lower than said first threshold rotational speed causing said brake unit to shift into said braking position when the rotational speed of said combustion engine drops below said second threshold rotational speed” of claim 7.
A review of the closest prior art supports the above as explained in the following reference(s); Lindblad (U.S. Patent No. 8,747,281) in view of Glockle (U.S. Patent No. 4,402,138) and Willgert (U.S. Patent No. 2015/0360305).
- Lindblad teaches a handheld work apparatus (2) comprising: a work tool (3, 4) (Figure 1); a belt drive, a drive motor configured to drive said work tool via said belt drive (Col. 2, Lines 14-28; a brake unit configured to act on said belt drive (Col. 5, Lines 5-37); a holding arrangement (23); said brake unit having a braking position and a released position and said holding arrangement being configured to hold said brake unit in said released position (Col. 5, Lines 42-65 and Col. 11, Lines 10-31). 
Lindbald does not teach aid holding arrangement being configured to hold said brake unit in said released position and said holding arrangement including an electromagnet.
Glockle teaches it is known in the art of handheld cutting tools to a magnet (34) and a power source to supply current to said a magnet during operation (Col. 3, Lines 49-57 and Col. 6, Lines 3-30 and Col. 10, Lines 1-8).
Willgert teaches it is known in the art of handheld cutting tools to incorporate a sensor (240) for detecting at least one triggering criterium and, a control unit (212) operatively connected to said sensor and configured to cause a release of said holding arrangement in response to a presence of said triggering criterium (Paragraphs 0018 and 0022-0023).
However, the prior art does not provide evidence of said power source being operatively connected to said crankshaft so as to generate said current in response to the rotation thereof; an additional power source to supply current to said electromagnet; wherein said work apparatus has a first threshold rotational speed of said combustion engine whereat said brake unit is shifted into said braking position when the rotational speed of said engine drops below said first threshold rotational speed absent said additional power source; and, said additional power source is configured to provide a second threshold rotational speed lower than said first threshold rotational speed causing said brake unit to shift into said braking position when the rotational speed of said combustion engine drops below said second threshold rotational speed” of claim 7
Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claim 7
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  12/17/2022Examiner, Art Unit 3724


/Jason Daniel Prone/Primary Examiner, Art Unit 3724